Order, Appellants. resettled, granting application for peremptory mandamus order, reversed upon the law and the facts, with ten dollars costs and disbursements, and application denied, with fifty dollars costs. We are of the opinion that the erection of the proposed garage on the rear of the lot upon which the tenement house now stands would be a violation of the provisions of sections 52 and 61 of the Tenement House Law. It would violate section 52 of the Tenement House Law, § in  it would diminish the yard space or area at the rear of the tenement house. It would violate section 61 of the Tenement House Law, in that (1) the front wall of said proposed garage building would be less than twenty-one feet, six and one-half inches from the rear wall of the said tenement teneand (2) the yard which now extends across the entire width of the lot to a depth of twenty-one feet, six and one-half inches would be decreased in size. 'The lot not only includes that portion on which the tenement house is erected and now stands, but also that portion which includes the court. Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur.